COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  IN THE INTEREST OF I. K. AND E. K.,            §              No. 08-22-00055-CV
  CHILDREN,
                                                 §                Appeal from the
                       Appellant.
                                                 §               383rd District Court

                                                 §            of El Paso County, Texas

                                                 §             (TC# 2019DCM7783)

                                             §
                                           ORDER

        The Court received and filed the supplemental clerk’s record as requested in its order

issued May 19, 2022. The appeal is therefore reinstated, and the Record is now due July 20, 2022.

       IT IS SO ORDERED this 20th day of June, 2022.

                                            PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.